Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings are blurry and unreadable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 12-14, 17-18, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. Patent No. 10,188,029).
Regarding claim 1, Brown et al. teaches an automatic working system, comprising a self-moving device and a positioning device, wherein the self-moving device comprises a movement module, a task execution module, and a drive circuit connected to the movement module and the task execution module, and the drive circuit drives the movement module to enable the self-moving device to move, and drives the task execution module to execute a working task; (Col. 4, ll. 57-64; See "FIG. 1 depicts one embodiment of a riding utility vehicle 100, which by way of example only is a zero turn hybrid lawn mower. Various components of vehicle 100 can be mounted on and supported by a frame 112. In particular, an engine 102, one or more alternators 106, a battery 108, a set of electric zero tum transaxles 110a, 110b, the positioning device is configured to detect a current position of the self-moving device; and (Col. 6, ll. 15-20; See "An onboard processor 121 is provided for processing the various data streams fed to it by the sensors 124 and the GPS unit 123. The onboard processor 121 may comprise a digital computer, or a small dedicated processing unit that is capable of processing the data that is provided by the sensors 124 and the GPS unit 123." & Col. 8, ll. 31-32; See "The monitoring system can include a GPS unit 123 so that the location of vehicle 100 can be monitored.") the automatic working system comprises: a storage unit, configured to store a working area map, and: (Col. 3, ll. 25-30; See "Further features of this aspect can include the mapping of both residential and commercial lawns. This may include a map that is two-dimensional or three-dimensional, or is a contour map, a map stored as a data file, a map displayed on a printout, on a computer screen, on a cell phone screen or on other portable electronic devices.") a map confirmation procedure, the map confirmation procedure comprising: providing a drive circuit instruction to move along a working area boundary, and receiving a confirmation signal from a user to complete the map confirmation procedure; and (Col. 7, ll. 27-34; See "In another embodiment, a function performed by the portable communication device 125 can be as a user interface to input data into the onboard processor 121. One example of such input data would include sending commands to onboard processor 121 selecting which particular data set to display; or, to program the data processor to appropriately receive data from the sensors 124 that are provided on utility vehicle 100." & Col. 10, ll. 54-60; See "The contour map can include the perimeter and contours of the mowing surface along with the size, shape and position of specific structures and features within and around the mowing surface. In a further embodiment, an operator can provide through direct input supplemental information by identifying specific structures and features with the GPS equipment, mapping software and the like.") a working procedure comprising providing a drive circuit instruction to move within a working area defined by the map and execute the working task; and (Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.") a control module, configured to monitor an output of the positioning device to execute the map confirmation procedure and execute the working procedure after the map confirmation procedure is completed. (Col. 10, ll. 48-54; See "The sensor data set is transmitted to a processor and analyzed using appropriate software to generate a number of outputs to improve operating efficiency, some of which are shown in FIG. 5. For example, software can be applied to the data set to convert the geographic position, pitch and roll data into a three-dimensional terrain map of the lawn ( e.g., a contour map)." & Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.")
Regarding claim 2, Brown et al. teaches the automatic working system according to claim 1, wherein the positioning device comprises a satellite positioning device. (Col. 6, ll. 10-14; See "The GPS unit 123 is provided for serving as a geo-location device for vehicle 100, so that the location of vehicle 100 can be determined at any particular time. A plurality of sensors 124 is provided for sensing various conditions and parameters of vehicle 100.")
Regarding claim 3, Brown et al. teaches the automatic working system according to claim 2, wherein the satellite positioning device comprises a differential satellite positioning device. (Col. 6, ll. 10-14; See "The GPS unit 123 is provided for serving as a geo-location device for vehicle 100, so that the location of vehicle 100 can be determined at any particular time. A plurality of sensors 124 is provided for sensing various conditions and parameters of vehicle 100.")
Regarding claim 4, Brown et al. teaches the automatic working system according to claim 1, wherein the positioning device is fixedly connected to the self-moving device, or the positioning device is detachably connected to the self-moving device. (Col. 6, ll. 7-9; See "A utility vehicle, such as zero turn radius lawnmower 100 is provided that includes an onboard transceiver 122, a GPS unit 123 and a plurality of sensors 124.")
Regarding claim 7, Brown et al. teaches the automatic working system according to claim 1, wherein the map confirmation procedure further comprises: after the drive circuit instruction is provided to move along the working area boundary, providing a drive circuit instruction to move within a working area defined by the boundary. (Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.")
Regarding claim 10, Brown et al. teaches the automatic working system according to claim 1, wherein the map confirmation procedure further comprises: receiving a control signal from the user, and providing a drive circuit instruction according to the control signal to control a movement manner. (Col. 7, ll. 27-34; See "In another embodiment, a function performed by the portable communication device 125 can be as a user interface to input data into the onboard processor 121. One example of such input data would include sending commands to onboard processor 121 selecting which particular data set to display; or, to program the data processor to appropriately receive data from the sensors 124 that are provided on utility vehicle 100." & Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.")
Regarding claim 12, Brown et al. teaches the automatic working system according to claim 1, wherein the map confirmation procedure further comprises receiving a map modification signal from the user to modify the working area map. (Col. 10; ll. 57-60; See "In a further embodiment, an operator can provide through direct input supplemental information by identifying specific structures and features with the GPS equipment, mapping software and the like.")
the automatic working system according to claim 1, comprising a communications module, communicating with a smart terminal of the user, and configured to receive the confirmation signal from the user. (Col. 7, ll. 27-34; See "In another embodiment, a function performed by the portable communication device 125 can be as a user interface to input data into the onboard processor 121. One example of such input data would include sending commands to onboard processor 121 selecting which particular data set to display; or, to program the data processor to appropriately receive data from the sensors 124 that are provided on utility vehicle 100.")
Regarding claim 14, Brown et al. teaches a control method of an automatic working system, the automatic working system comprising a self-moving device and a positioning device, wherein the self-moving device comprises a movement module and a task execution module; the positioning device is configured to detect a current position of the self-moving device; and (Col. 4, ll. 57-64; See "FIG. 1 depicts one embodiment of a riding utility vehicle 100, which by way of example only is a zero turn hybrid lawn mower. Various components of vehicle 100 can be mounted on and supported by a frame 112. In particular, an engine 102, one or more alternators 106, a battery 108, a set of electric zero tum transaxles 110a, 110b, and fraction controllers 120a, 120b can be mounted on frame 112." & Col. 5, ll. 16-23; See "Traction controllers 120a, 120b can control the speed and direction of driven wheels 114 by controlling respective electric zero turn transaxles 110a, 110b, based on inputs from an operator (sitting in operator seat 130). Traction controllers 120a, 120b are mounted near the rear of vehicle 100 near electric zero turn transaxles 110a, 110b away from engine 102 to aid in cooling, although other locations are possible.") the control method comprises the following steps: storing a working area map; controlling to enter a map confirmation mode, and in the map confirmation mode: monitoring the current position of the self-moving device, controlling the movement module based on the working area map to enable the self-moving device to move along a working area boundary; and (Col. 10, ll. 48-60; See "The sensor data set is transmitted to a processor and analyzed using appropriate software to generate a number of outputs to improve operating efficiency, some of which are shown in FIG. 5. For example, software can be applied to the data set to convert the geographic position, pitch and roll data into a three-dimensional terrain receiving a confirmation signal from a user; and (Col. 7, ll. 27-34; See "In another embodiment, a function performed by the portable communication device 125 can be as a user interface to input data into the onboard processor 121. One example of such input data would include sending commands to onboard processor 121 selecting which particular data set to display; or, to program the data processor to appropriately receive data from the sensors 124 that are provided on utility vehicle 100.") only after the confirmation signal from the user is received, controlling to enter a working mode; and in the working mode, monitoring the current position of the self-moving device, controlling the movement module to enable the self-moving device to move within a working area defined by the map, and controlling the task execution module to execute a working task. (Col. 10, ll. 48-54; See "The sensor data set is transmitted to a processor and analyzed using appropriate software to generate a number of outputs to improve operating efficiency, some of which are shown in FIG. 5. For example, software can be applied to the data set to convert the geographic position, pitch and roll data into a three-dimensional terrain map of the lawn (e.g., a contour map)." & Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.")
Regarding claim 17, Brown et al. teaches the control method according to claim 14, wherein in the map confirmation mode, after the movement module is controlled based on the working area map to enable the self-moving device to move along a working area boundary, the control method further comprises the following step: controlling the movement module to enable the self-moving device to move within a working area defined by the boundary. (Col. 10, ll. 48-54; See "The sensor data set is transmitted to a processor and analyzed using appropriate software to generate a number of outputs to improve operating efficiency, some of which are shown in FIG. 5. For example, software can be applied to the data set to convert the geographic position, pitch and roll data into a three-dimensional terrain map of the lawn (e.g., a contour map)." & Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.")
Regarding claim 18, Brown et al. teaches the control method according to claim 14, wherein in the map confirmation mode, a control signal from the user is received, and the movement module is controlled according to the control signal to enable the self-moving device to change a movement manner. (Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.")
Regarding claim 20, Brown et al. teaches the control method according to claim 14, wherein a communications module is provided, and the communications module communicates with a smart terminal of the user, and is configured to receive the confirmation signal from the user. (Col. 7, ll. 27-34; See "In another embodiment, a function performed by the portable communication device 125 can be as a user interface to input data into the onboard processor 121. One example of such input data would include sending commands to onboard processor 121 selecting which particular data set to display; or, to program the data processor to appropriately receive data from the sensors 124 that are provided on utility vehicle 100.")


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent No. 10,188,029) in view of Einecke et al. (U.S. Publication No. 2018/0077860).
Regarding claim 5, Brown et al. fails to teach wherein the map confirmation procedure further comprises providing a drive circuit instruction to keep the task execution module from executing the working task.
Einecke et al. makes up for the deficiencies in Brown et al. Einecke et al. teaches wherein the map confirmation procedure further comprises providing a drive circuit instruction to keep the task execution module from executing the working task. (Par. 0030; See "Based on the class of the object and the predicted object movement, the controlling unit 4 generates control signals for the driving means 2 and/or for the working tool 3." & Par. 0036; See "The behavior that is associated with class "child" can also include switching off the mowing blades or even returning to the base station.")
Regarding claim 6, Brown et al. fails to teach wherein the task execution module comprises a cutting assembly, and the map confirmation procedure comprises providing a drive circuit instruction to keep the cutting assembly from executing cutting work.
Einecke et al. makes up for the deficiencies in Brown et al. Einecke et al. teaches wherein the task execution module comprises a cutting assembly, and the map confirmation procedure comprises providing a drive circuit instruction to keep the cutting assembly from executing cutting work. (Par. 0030; See "Based on the class of the object and the predicted object movement, the controlling unit 4 generates control signals for the driving means 2 and/or for the working tool 3." & Par. 0036; See "The 
Regarding claim 15, Brown et al. fails to teach wherein in the map confirmation mode, the task execution module is controlled not to execute the working task. 
Einecke et al. makes up for the deficiencies in Brown et al. Einecke et al. teaches wherein in the map confirmation mode, the task execution module is controlled not to execute the working task. (Par. 0030; See "Based on the class of the object and the predicted object movement, the controlling unit 4 generates control signals for the driving means 2 and/or for the working tool 3." & Par. 0036; See "The behavior that is associated with class "child" can also include switching off the mowing blades or even returning to the base station.")
Regarding claim 16, Brown et al. fails to teach wherein the task execution module comprises a cutting assembly, and in the map confirmation mode, the cutting assembly is controlled not to execute cutting work.
Einecke et al. makes up for the deficiencies in Brown et al. Einecke et al. teaches wherein the task execution module comprises a cutting assembly, and in the map confirmation mode, the cutting assembly is controlled not to execute cutting work. (Par. 0030; See "Based on the class of the object and the predicted object movement, the controlling unit 4 generates control signals for the driving means 2 and/or for the working tool 3." & Par. 0036; See "The behavior that is associated with class "child" can also include switching off the mowing blades or even returning to the base station.")
Brown et al. and Einecke et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Brown et al. is improved with the safety features within Einecke et al. allowing the system in Brown et al. to stop working or avoid cutting in an area which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Brown et al. in view of Einecke et al.
Claims 8-9, 11, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent No. 10,188,029) in view of  Liu et al. (U.S. Publication No. 2016/0338262).
Regarding claim 8, Brown et al. fails to teach wherein the automatic working system comprises an alarm unit, configured to output an alarm signal indicating a working area exception.
Liu et al. makes up for the deficiencies in Brown et al. Liu et al. teaches wherein the automatic working system comprises an alarm unit, configured to output an alarm signal indicating a working area exception. (Abstract; See "The invention provides an autonomous mower, the autonomous mower including a housing; a mowing module, a traveling module, an information collection device, an energy module, a control module and the control module includes an identification unit, and an alarm module. The autonomous mower has a security patrol working mode in which the identification unit analyzes and judges whether an abnormal object exists in the working area according to the information collected by the information collection device; if the abnormal object exists, the control module controls the alarm module to send an alarm signal to the outside.")
Regarding claim 9, Brown et al. fails to teach wherein the automatic working system comprises an environmental sensor, at least partially mounted at the self-moving device, and configured to detect the working area exception when the self-moving device moves within the working area; and the control module monitors an output of the environmental sensor and control the alarm unit to output the alarm signal. 
Liu et al. makes up for the deficiencies in Brown et al. Liu et al. teaches wherein the automatic working system comprises an environmental sensor, at least partially mounted at the self-moving device, and configured to detect the working area exception when the self-moving device moves within the working area; and the control module monitors an output of the environmental sensor and control the alarm unit to output the alarm signal. (Par. 0006; See "an information acquisition device disposed on the housing and used for acquiring external environment information" & Abstract; See "The invention provides an autonomous mower, the autonomous mower including a housing; a mowing module, a traveling module, an information collection device, an energy module, a control module and the control 
Regarding claim 11, Brown et al. fails to teach wherein the control signal comprises a movement stop signal, the map confirmation procedure comprises: receiving the movement stop signal from the user, and providing a drive circuit instruction according to the movement stop signal to control to stop moving.
Liu et al. makes up for the deficiencies in Brown et al. Liu et al. teaches wherein the control signal comprises a movement stop signal, the map confirmation procedure comprises: receiving the movement stop signal from the user, and providing a drive circuit instruction according to the movement stop signal to control to stop moving. (Par. 0076; See "For example, the user controls the autonomous mower 100 to stop moving, controls the alarm module 190 to make an alarm or the like through the external device 200.")
Regarding claim 19, Brown et al. fails to teach wherein the control signal comprises a movement stop signal, and the movement module is controlled according to the movement stop signal to enable the self-moving device to stop moving.
Liu et al. makes up for the deficiencies in Brown et al. Liu et al. teaches wherein the control signal comprises a movement stop signal, and the movement module is controlled according to the movement stop signal to enable the self-moving device to stop moving. (Par. 0076; See "For example, the user controls the autonomous mower 100 to stop moving, controls the alarm module 190 to make an alarm or the like through the external device 200.")
Brown et al. and Liu et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Brown et al. is improved with the alarm unit and movement stop signal within Liu et al. which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balutis et al. (U.S Publication No. 2016/0165795) teaches robot lawnmower mapping.
Churavy et al. (U.S Publication No. 2017/0322562) teaches an autonomous mower navigation system and method. 
Grufman et al. (U.S Publication No. 2017/0364088) teaches a robotic vehicle learning site boundary.
Liu et al. (U.S Publication No. 2018/0370376) teaches an autonomous mobile device and wireless charging system.
Shimamura et al. (U.S Publication No. 2019/0304211) teaches an unmanned work system, management server, and unmanned work machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANTHONY M GARTRELLE/Examiner, 
Art Unit 3661  
3/22/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661